UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended: November 30, 2009 Commission File Number 333-13993 ROSEWIND CORPORATION (Exact name of registrant as specified in its charter) COLORADO 47-0883144 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 16, Loveland, Colorado 80537 (Address of principal executive offices) (Zip code) (970) 635-0346 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days.Yes XNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer,” and “smaller reporting company” in Rule 12(b) of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YesNoX As of January 6, 2010, 3,469,500 shares of common stock, no par value of registrant were outstanding. ROSEWIND CORPORATION (A Development Stage Company) Table of Contents Page PART IFINANCIAL INFORMATION Item 1. Financial Statements for the period ended November 30, 2009 Consolidated Balance Sheets 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 8 Item 4T. Controls and Procedures 9 PART IIOTHER INFORMATION Item 1. Legal Proceedings 9 Item 1A.Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits 14 Signatures 14 - 2 - ROSEWIND CORPORATION (A Development Stage Company) Balance Sheets November 30, August 31, 2009 2009 Assets (unaudited) Current Assets: Cash $ 3,445 $ 13,612 Prepaid asset 257 257 Total current assets 3,702 13,869 Property and equipment, net 25,912 27,983 Total assets $ 29,614 $ 41,852 Liabilities and Shareholders’ Equity (Deficit) Current liabilities: Accounts payable $ 4,000 $ — Accrued interest payable, related party 1,653 820 Loans payable to related party 55,542 54,615 Total current liabilities 61,195 55,435 Shareholders’ equity (deficit): Common stock, no par value; 20,000,000 shares authorized, 3,469,500 and 3,389,000 shares issued and outstanding, respectively 221,350 221,350 Additional paid-in capital 21,381 20,471 Accumulated other comprehensive gain (loss) (607 ) (765 ) Accumulated deficit (500 ) (500 ) Deficit accumulated during development stage (273,205 ) (254,139 ) Total shareholder’s equity (deficit) (31,581 ) (13,583 ) Total liabilities and shareholders' equity (deficit) $ 29,614 $ 41,852 See accompanying notes to financial statements - 3 - ROSEWIND CORPORATION (A Development Stage Company) Statements of Operations (Unaudited) March 1, 2005 (Inception) For the Three Months Ended Through November 30, November 30, 2009 2008 2009 Revenue $ — $ — $ 1,750 Operating expenses: Professional fees 10,909 9,143 74,550 Contributed services, related party (Note 3) 910 740 16,891 General and administrative 6,656 11,625 172,936 Total operating expenses 18,475 21,508 264,377 Loss from operations (18,475 ) (21,508 ) (262,627 ) Other Income (Expense) Other income 242 — 242 Interest expense (833 ) (722 ) (10,820 ) Total other expenses (591 ) (722 ) (10,578 ) Net loss (19,066 ) (22,230 ) (273,205 ) Other Comprehensive Income (Loss) Gain (loss) on foreign currency exchange 158 (1,441 ) (607 ) Total Comprehensive Loss $ (18,908 ) $ (23,671 ) $ (273,812 ) Basic and diluted loss per share $ (0.01 ) $ (0.01 ) Basic and diluted weighted average common shares outstanding 3,469,500 3,389,000 See accompanying notes to financial statements - 4 - ROSEWIND CORPORATION (A Development Stage Company) Statements of Cash Flows (Unaudited) March 1, 2005 (Inception) For the Three Months Ended Through November 30, November 30, 2009 2008 2009 Cash flows from operating activities: Net loss $ (19,066 ) $ (22,230 ) $ (273,205 ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation expense 2,071 1,483 33,383 Contributed capital to fund expenses 910 806 21,281 Common stock issued for services — — 56,000 Changes in operating assets and liabilities: (Increase) decrease in prepaid services — (199 ) (257 ) Increase (decrease) in accounts payable and accrued liabilities 4,991 (719 ) 11,960 Net cash used in operating activities (11,094 ) (20,859 ) (150,838 ) Cash flows from investing activities: Cash paid for fixed assets — — (20,294 ) Net cash used in investing activities — — (20,294 ) Cash flows from financing activities: Common stock issued for cash — — 125,850 Proceeds from related party loans 927 1,300 48,627 Net cash provided by financing activities 927 1,300 174,477 Net change in cash (10,167 ) (19,559 ) 3,345 Cash, beginning of period 13,612 37,643 100 Cash, end of period $ 3,445 $ 18,084 $ 3,445 Supplemental disclosure of cash flow information: Cash paid during the period for: Income taxes $ — $ — $ — Interest $ — $ — $ — NON CASH FINANCING ACTIVITIES: Common stock issued for services $ — $ — $ 56,000 See accompanying notes to financial statements - 5 - ROSEWIND CORPORATION (A Development Stage Company) Notes to Condensed, Unaudited Financial Statements Note 1:Basis of Presentation The accompanying unaudited condensed financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in accordance with such rules and regulations.The information furnished in the interim condensed financial statements includes normal recurring adjustments and reflects all adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements.Although management believes the disclosures and information presented are adequate to make the information not misleading, it is suggested that these interim condensed financial statements be read in conjunction with the Company’s most recent audited financial statements and notes thereto included in its Form 10-K.Operating results for the three months ended November 30, 2009 are not necessarily indicative of the results that may be expected for the year ending August 31, 2010. Note 2:Going Concern The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.As shown in the accompanying financial statements, the Company is a development stage enterprise with losses since inception and a limited operating history.These factors, among others, may indicate that the Company will be unable to continue as a going concern for a reasonable period of time. The financial statements do not include any adjustments relating to the recoverability and classification of assets and liabilities that might be necessary should the Company be unable to continue as a going concern.The Company’s continuation as a going concern is dependent upon its ability to generate sufficient cash flow to meet its obligations on a timely basis and ultimately to attain profitability.The Company intends to seek additional funding through equity offerings to fund its business plan.There is no assurance that the Company will be successful in raising additional funds. Note 3:Related Party Transactions As of November 30, 2009, the Company has a secured promissory note to the sole officer and director for $34,783 for working capital.The loan carries a 6% interest rate, matures on demand and is secured by the sailing vessel. Accrued interest payable on the loan totaled $1,044 as of November 30, The Company also has an unsecured promissory note to the sole officer and director for $20,760 for working capital.The loan carries a 6% interest rate and is due on demand.Accrued interest payable on the note totaled $609 as of November 30, 2009. For the period ended November 30, 2009 the sole officer of the Company contributed services valued at $910. This amount has been booked to additional paid in capital. Note 4:Subsequent Events The
